DOYLE, Presiding Judge,
dissenting.
I respectfully dissent because I believe that based on the facts, the officer lacked a sufficient basis for initiating the stop. Therefore, I would reverse the trial court’s denial of Rodriguez’s motion to suppress.
At the outset, I note that the issue of the legality of the initial stop was not waived, because at the request of the trial court at the close of the suppression hearing, Rodriguez submitted a brief specifically challenging the use of the computer system to justify the initial stop. The State was invited to do the same. At the hearing, the State did call the arresting officer to the stand, and the officer testified as to his basis for initiating the stop. The issue was ruled upon by the trial court, and the State does not show how it was prejudiced by any alleged lack of notice about Rodriguez’s challenge to the investigatory stop. Therefore, we should decide the issue.
*624There is no dispute with respect to the facts surrounding the stop; however, it is clear from the officer’s testimony that his sole basis for initiating the investigatory stop was that he received an alert identifying Rodriguez’s vehicle.2 He testified explicitly that he did not attempt to take any steps to verify the information in the alert or confirm that the occupants of the vehicle matched the information given to him in the alert.
Rodriguez correctly points out the undisputed facts that she was not observed to have committed a traffic violation nor was she subject to arrest pursuant to a warrant.
In Delaware v. Prouse, [3] the United States Supreme Court held that stopping a vehicle and detaining the driver to check his driver’s license and registration is unreasonable under the Fourth Amendment, unless there exists an articulable and reasonable suspicion that the driver is unlicensed, the vehicle is unregistered, or the driver [or occupant] or vehicle is otherwise subject to seizure for violation of the law. We have observed that articulable suspicion must be an objective manifestation that the person stopped is, or is about to be, engaged in criminal activity. That determination can only be made after considering the totality of the circumstances or the whole picture. Based upon that whole picture, the detaining officers must have a particularized and objective basis for suspecting the particular person stopped of criminal activity.4
According to the officer’s testimony, the database system used here will alert an officer to a wanted person, regardless of whether or not the identified vehicle is registered to that person. Thus, the system will associate the wanted person with a vehicle based on the person’s one-time use of that vehicle, and the officer has no way of knowing the extent of the person’s relationship to the vehicle in question. If the officer takes no steps to further verify the alert, this results in an overbroad detention of individuals even though the flagged vehicle is not registered to a wanted person; the vehicle does *625not exhibit a registration or ownership problem; and the driver is otherwise operating the vehicle in full compliance with traffic laws.5
This overbreadth is exemplified by the present scenario in which the wanted person was a male and the vehicle was occupied by two females. The officer specifically testified that he made the stop based on the alert in the system alone, without making any further effort to confirm the result or observe the general identity of the vehicle’s occupants, and he observed no suspicious circumstances or traffic violations by the vehicle.6 He explained that the system did not indicate that the vehicle was registered to the wanted person, but only “that the [wanted] individual had the warrant based off of driving ... the vehicle that that person got the citations [in] or made the violation [in] and to where they did not appear in court.” In light of this factual scenario, and in the absence of evidence that the officer made any effort to confirm the gender or general description of the driver, the tenuous relationship between vehicle and wanted person could not alone support a reasonable suspicion that the particular person stopped, Rodriguez, was subject to arrest or engaged in criminal activity.7
I note the apparent similarity between this case and another, Hernandez-Lopez v. State,8 in which we held that an officer was authorized to stop a vehicle based on an automated license plate reader system. But in that case, the officer took an additional step to confirm that at least the gender and the general age of the person stopped matched those of the wanted person, and this additional step was an explicit part of this Court’s holding in that case.9 Here, by contrast, the officer explicitly testified that he took no steps to verify age or gender, and he made the stop based solely on the fact that he received an alert on the license plate reader system. Thus, the facts of this case distinguish it from cases such as Hernandez-Lopez, where *626the police took an extra confirmatory step,10 as well as those such as Humphreys v. State, where the vehicle’s registered owner (not merely someone observed driving the vehicle on one occasion) had a suspended license and the officer verified that the gender of the driver matched the owner’s before executing the stop.11
This case is likewise distinct from other computer check cases in which the system on its face indicates a registration problem or a stolen vehicle. For example, in Schweitzer v. State,12 this Court held that a vehicle stop was authorized when a computer check indicated that the tag was issued to a different make and model vehicle. Likewise, in Thompson v. State,13 we concluded that a vehicle stop was authorized when an officer “randomly checked [the defendant’s] vehicle’s tag and learned that the tag on the vehicle was registered to a different vehicle.”14
In contrast to those cases, the computer alert here did not on its face identify a registration violation nor did it indicate that the owner of the vehicle was subject to an active warrant. Therefore, in the absence of any observed violation or any effort to verify that the particular person stopped was subject to an active warrant, the officer here lacked authority to stop Rodriguez. Accordingly, I believe the trial court erred by denying Rodriguez’s motion to suppress.
I am authorized to state that Chief Judge Ellington, Presiding Judge Phipps, and Judge McFadden join in this dissent.

 It is notable that the officer did not run a computer check on the license plate to determine registration until after he pulled over the vehicle. Having done that, he was informed that the vehicle was registered to Rodriguez and not the Enrique Sanchez identified in the alert.


 440 U. S. 648 (99 SC 1391, 59 LE2d 660) (1979).


 (Punctuation omitted; emphasis supplied.) Humphreys v. State, 304 Ga. App. 365, 366 (696 SE2d 400) (2010).


 Compare with Wright v. State, 272 Ga. App. 423, 427 (2) (612 SE2d 576) (2005) (holding that an officer’s observation of a “driver breaking even a relatively minor traffic law” will support a traffic stop and “a motion to suppress under the Fourth Amendment arguing that the stop was pretextual must fail.”) (punctuation omitted).


 It is notable that the officer did not run a computer check on the license plate to determine registration until after he pulled over Rodriguez. After he ran the check, he was informed that the vehicle was registered to Rodriguez and not Enrique Sanchez identified by the alert.


 See State v. Dixson, 280 Ga. App. 260, 263-264 (633 SE2d 636) (2006) (holding that police lacked reasonable suspicion when relying solely on an “unknown” status notation in the automobile insurance database, relying in part on OCGA § 40-6-10 (b)); Duke v. State, 257 Ga. App. 609 (571 SE2d 414) (2002) (suspicion must amount to more than a hunch or generalized report of suspicion).


 319 Ga. App. 662 (738 SE2d 116) (2013).


 See Hernandez-Lopez, 319 Ga. App. at 663 (1).


 Each of the cases collected in Hernandez-Lopez, 319 Ga. App. at 665 (1), n. 12 involve some additional confirmatory step taken by police (e.g., shining a light on the driver to confirm gender and race) or some other factual circumstance (e.g., facial problem with vehicle registration) giving rise to suspicion. See People v. Davila, 27 Misc. 3d 921, 901 NYS2d 787, 791 (N.Y. Sup. 2010) (suspended registration); United States v. Lurry, Case No. 09-20312-JPM-dkv, 2010 U. S. Dist. LEXIS 118456, at *15, 2010 WL 4628178, at *6 (II) (A) (W.D. Tenn. June 23, 2010) (alert indicated that the “driver of the vehicle” had a warrant and the officer verified the race and gender of the driver prior to the stop), adopted in part and rejected in part on other grounds, Case No. 2:09-cr-20312-JPM, 2010 U. S. Dist. LEXIS 118494, at *13, 2010 WL 4628129, at *5 (III) (b) (W.D. Tenn. Nov. 8,2010). For a case in which the police conceded that a database alert does not alone automatically support a vehicle stop and detailing additional steps taken by police to confirm database alerts, see Green v. City & County of San Francisco, Case No. C 10-02649 RS, 2011 U. S. Dist. LEXIS 108617, 2011 WL 4434801, at *13 (III) (A) (N.D. Cal. Sept. 23, 2011).


 Humphreys, 304 Ga. App. at 365.


 319 Ga. App. 837 (738 SE2d 669) (2013).


 289 Ga. App. 661, 661 (658 SE2d 122) (2007).


 See also Self v. State, 245 Ga. App. 270, 274 (3) (537 SE2d 723) (2000) (holding that a vehicle stop was justified when an officer testified that ‘he checked [a car’s] license tag prior to stopping it and determined that the tag belonged to a pickup truck” because “the potential violation of OCGA § 40-2-6 supported the stop of the vehicle”).